COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-07-262-CV


WILLIAM WYROSKI                                                   APPELLANT

                                              V.

DANNY R. CHOATE AND                                               APPELLEES
INSULTECH OF TEXAS, INC.,
D/B/A INSULTECH

                                          ------------

           FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                          ------------

                MEMORANDUM OPINION 1 ON REHEARING

                                          ------------

                                   I. INTRODUCTION

      On February 28, 2008, this Court issued an opinion affirming the trial

court’s judgment. Appellant William Wyroski filed a motion for rehearing. After

due consideration, we deny Wyroski’s motion for rehearing, but we withdraw




      1
          … See T EX. R. A PP. P. 47.4.
our opinion and judgment dated February 28, 2008, and substitute the

following. Our disposition of this case remains unchanged.

      This is a summary judgment appeal.       Wyroski sued Appellees Danny

Choate and Insultech of Texas, Inc. (Insultech), claiming that he and Choate

were equal partners of Insultech and that when he left Insultech, Choate failed

to pay him half of Insultech’s book value as the two had purportedly verbally

agreed.   Appellees moved for summary judgment, the trial court granted

summary judgment, and now Wyroski brings four grounds 2 in this appeal

challenging the summary judgment in favor of Choate and Insultech. We will

affirm.

                   II. F ACTUAL AND P ROCEDURAL B ACKGROUND

      In early 2003, Wyroski, who has over twenty years of experience in the

business of installing and servicing heating, venting, and air conditioning

(HVAC) systems, lost his job when his company downsized.            Choate had

previously worked with Wyroski, and when Wyroski left his job, he, Choate,

and a mutual friend discussed working in a HVAC business together.           The

deposition testimony varied as to whether the three were to be equal partners




      2
       … Appellant uses the term “grounds” to describe the issues he presents
on appeal; we, therefore, will similarly refer to his issues presented as grounds
of error.

                                       2
in the business or whether Choate was to be the boss and sole owner of the

company. But Wyroski claimed that, even though many specifics of the joint

ownership were not discussed and nothing was put into writing, the three

nevertheless intended to be equal partners of Insultech.

      By late 2004, Wyroski and Choate were fighting, and Wyroski decided to

leave Insultech (the mutual friend had left Insultech shortly after he began

working there). Wyroski asked for half of the book value of Insultech, and,

according to Wyroski’s original petition, Choate agreed to buy Wyroski “out of

his 50% of the business using Insultech book values for the year end 2004 as

the basis for the valuation of . . . Wyroski’s 50% share.”

      Choate never paid Wyroski, so Wyroski brought suit on breach of

contract, quantum meruit, unjust enrichment, and promissory estoppel claims.

After discovery, Choate and Insultech filed a combined traditional and no-

evidence motion for summary judgment, asserting as one of four bases for

summary judgment that Wyroski had no damages.          The trial court granted

Choate and Insultech’s motion without stating the ground on which it based the

summary judgment. Wyroski now appeals.

                          III. S TANDARDS OF R EVIEW

      In a traditional summary judgment case, the issue on appeal is whether

the movant met the summary judgment burden by establishing that no genuine

                                      3
issue of material fact exists and that the movant is entitled to judgment as a

matter of law.   T EX. R. C IV. P. 166a(c); Sw. Elec. Power Co. v. Grant, 73
S.W.3d 211, 215 (Tex. 2002); City of Houston v. Clear Creek Basin Auth., 589
S.W.2d 671, 678 (Tex. 1979). The burden of proof is on the movant, and all

doubts about the existence of a genuine issue of material fact are resolved

against the movant. Sw. Elec. Power Co., 73 S.W.3d at 215.

      W hen reviewing a summary judgment, we take as true all evidence

favorable to the nonmovant, and we indulge every reasonable inference and

resolve any doubts in the nonmovant’s favor.       Valence Operating Co. v.

Dorsett, 164 S.W.3d 656, 661 (Tex. 2005). Evidence that favors the movant’s

position will not be considered unless it is uncontroverted. Great Am. Reserve

Ins. Co. v. San Antonio Plumbing Supply Co., 391 S.W.2d 41, 47 (Tex. 1965).

      A defendant who conclusively negates at least one essential element of

a cause of action is entitled to summary judgment on that claim. IHS Cedars

Treatment Ctr. of DeSoto, Tex., Inc. v. Mason, 143 S.W .3d 794, 798 (Tex.

2004). Once the defendant produces sufficient evidence to establish the right

to summary judgment, the burden shifts to the plaintiff to come forward with

competent controverting evidence raising a genuine issue of material fact with

regard to the element challenged by the defendant. Centeq Realty, Inc. v.

Siegler, 899 S.W.2d 195, 197 (Tex. 1995).

                                      4
      After an adequate time for discovery, the party without the burden of

proof may, without presenting evidence, move for summary judgment on the

ground that there is no evidence to support an essential element of the

nonmovant’s claim or defense.       T EX. R. C IV . P. 166a(i).   The motion must

specifically state the elements for which there is no evidence. Id.; Johnson v.

Brewer & Pritchard, P.C., 73 S.W.3d 193, 207 (Tex. 2002). The trial court

must grant the motion unless the nonmovant produces summary judgment

evidence that raises a genuine issue of material fact. See T EX. R. C IV. P. 166a(i)

& cmt.; Sw. Elec. Power Co., 73 S.W.3d at 215.

      When reviewing a no-evidence summary judgment, we examine the entire

record in the light most favorable to the nonmovant, indulging every reasonable

inference and resolving any doubts against the motion. Sudan v. Sudan, 199
S.W.3d 291, 292 (Tex. 2006). If the nonmovant brings forward more than a

scintilla of probative evidence that raises a genuine issue of material fact, then

a no-evidence summary judgment is not proper. Moore v. K Mart Corp., 981
S.W.2d 266, 269 (Tex. App.—San Antonio 1998, pet. denied).

           IV. C HOATE AND INSULTECH’S S UMMARY J UDGMENT E VIDENCE

      In support of their “no damages” ground for traditional summary

judgment, Choate and Insultech attached the affidavit of Insultech’s certified

public accountant as summary judgment evidence. That affidavit establishes

                                         5
that, under generally accepted accounting principles (GAAP), at the end of

2004 Insultech’s book value was negative $159,314.           Insultech’s balance

sheet, showing the breakdown of its assets, liabilities, and stockholder’s equity,

is attached to the accountant’s affidavit.        Thus, Choate and Insultech

conclusively negated the damages element of Wyroski’s claim—even if Wyroski

was entitled to 50% of the book value of Insultech at the end of 2004, that

value was negative.    See Mason, 143 S.W.3d at 798.          Consequently, the

burden shifted to Wyroski to present controverting summary judgment evidence

raising a genuine issue of material fact concerning the book value of the

company at the end of 2004. See Centeq Realty, Inc., 899 S.W.2d at 197.

      Wyroski apparently attempted to meet this burden by attaching his

deposition as summary judgment evidence. In his deposition, Wyroski attacks

the valuation method used by Insultech’s accountant as reflecting an inherently

unreliable figure because it failed to take into account earning capacity, going

concern, or goodwill values. But Wyroski presented no summary judgment

evidence that a book value calculation based on something other than GAAP

should be used (i.e., using the items urged by Wyroski), was commonly used

in the industry, or was actually agreed upon by he and Choate. In fact, the only

potential summary judgment evidence proffered by Wyroski concerning the




                                        6
company’s value was his own testimony that Choate had told him that the

company had a $700,000 net profit.3




     3
     … After testifying that Choate had told him that the company had a
$700,000 net profit, Wyroski testified to the following:

          Q.     Well, it sounds like that -- that your understanding of
     what the value of the company was always from what [Choate]
     was telling you.

           A.    Correct.

           Q.   Okay. Did you ever independently calculate the value
     of the company?

           A.    No, I did not.

           Q.  Did you ever see anything that reflected the value of
     the company at any time before you left, other than what [Choate]
     showed you . . . ?

           A.    No, I did not.

           Q.  Did you -- anybody else talk to you about the value of
     the company?

           A.    No.

           Q.    And do you have any other basis for estimating the
     value of the company at that time, in October -- the fall of ‘04,
     other than what you’ve told me about so far?

           A.    Just our conversations.


                                      7
         Wyroski’s deposition testimony concerning his belief as to the book value

of the company in the fall of 2004, even viewed in the light most favorable to

Wyroski, does not raise a genuine issue of material fact controverting the

summary judgment evidence that Insultech had a negative book value at the

end of 2004.4      See Anderson v. Snider, 808 S.W.2d 54, 55 (Tex. 1991)

(stating that “[l]ay testimony is insufficient to refute an expert’s testimony” in

summary judgment proceedings). Thus, Wyroski failed to meet the summary

judgment burden that shifted to him when Choate and Insultech conclusively

negated the damages element of Wyroski’s claim. See Centeq Realty, Inc., 899
S.W.2d at 197. We hold that the trial court did not err by granting Choate and

Insultech’s motion for summary judgment on Wyroski’s breach of contract

claim.

         In the alternative, Wyroski asserts equitable claims against Choate for

quantum meruit, unjust enrichment, and promissory estoppel. Choate filed a

no-evidence motion for summary judgment on all claims, including these, and

our evaluation of the record has uncovered no evidence of any amount of


         4
       … Although Wyroski testified that he once saw the $700,000 figure on
Choate’s computer, Wyroski admitted that the numbers on Choate’s computer
were a reflection of the “circle” of both incoming and outgoing money from
Insultech. When specifically asked about where the $700,000 was, Wyroski
said that it was in “[s]ome bank” where the money was “coming in” but
“mostly going out.”

                                         8
damages asserted by Wyroski against Choate concerning these equitable

theories. Wyroski first claimed that he had worked without pay for a period of

time but admitted that he received a weekly paycheck and a W2 form for most

of the time that he was with the company. Wyroski further claimed that he had

bought materials for the company without being fully reimbursed. Wyroski

provided no specifics on exactly which materials he bought, where he bought

them, how much he paid for them, or how much he was reimbursed. When

questioned whether he had “any idea or concept to quantify . . . the amount

you gave or the amount that you were reimbursed,” Wyroski admitted that he

did not. And while he said that he could provide documents showing these

amounts, Wyroski never produced any documents, to rebut Choate’s no-

evidence motion for summary judgment concerning damages related to the

equitable theories. Accordingly, we hold that the trial court did not err by

granting Choate and Insultech’s no-evidence motion for summary judgment on

Wyroski’s equitable claims.5


      5
       … Choate and Insultech are entitled to summary judgment because they
conclusively negated the damage element of all of Wyroski’s claims and
because Wyroski presented no evidence of damages on his equitable claims;
consequently, we need not address the remaining grounds presented in this
appeal by Wyroski. See FM Props. Operating Co. v. City of Austin, 22 S.W.3d
868, 872–73 (Tex. 2000) (holding where summary judgment does not specify
grounds relied on, reviewing courts are to affirm if any ground is meritorious);
Ross v. Arkwright Mut. Ins. Co., 892 S.W.2d 119, 130 (Tex. App.—Houston

                                       9
Va. C ONCLUSION

      Having determined that summary judgment was proper in this case, we

affirm the trial court’s judgment.




                                                 SUE WALKER
                                                 JUSTICE

PANEL A:    CAYCE, C.J.; HOLMAN and WALKER, JJ.

DELIVERED: June 19, 2008




[14th Dist.] 1994, no writ) (recognizing that because defendant is entitled to
summary judgment based on its negation of damage element of plaintiff’s claim,
it is unnecessary to consider remaining grounds presented in the motion).


                                     10